DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 11, 12, 14 and 16-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1 recites, “wherein an opening is provided between the plurality of grooves, and wherein the opening is configured to receive a portion of the blades that protrudes through one or more slots in the film support plate.” As currently written, there only one opening is claimed between the plurality of grooves. It is unclear if the single opening is intended “to receive a portion of [a plurality of] blades that protrude[[s]] through [more than one slot formed] in the film support plate.” Moreover, it is unclear if the claim intends for more than one blade to be received within the single opening.	Claim 4, lines 1-2 recite, “the film support plate defines one or more slots.”	As currently written, the recitation of “the film support plate defines one or more slots” in lines 1-2 of claim 4 is set forth as an additional structure with respect to the recitation of “one or more slots in the film support plate” presently amended into claim 1, line 15. It is unclear if the “one or more slots” recited in claim 4 are associated with the “one or more slots in the film support plate” recited in claim 1 or if they are a separate and distinct set of “one or more slots.”	Claim 4, lines 2-3 recite, “wherein each of the one or more blades extends through one of the one or more slots to cut the film of material.” The examiner notes that while claim 1 recites, “one or more blades” (line 6). However, as currently amended, claim 1, lines 13-15 also recites, “wherein an opening is provided between the plurality of grooves, and wherein the opening is configured to receive a portion of the blade[s] that protrudes through one or more slots in the film support plate.” Thus, while a device with more than one blade is included within the scope of the claims, claim 1 appears to limit the device to having a single opening provided between the plurality of grooves. It is unclear if the Applicant intends for the scope of the claim to include a device with more than one blade since only one opening is formed between the plurality of grooves, wherein each of the one or more blades extends through one of the one or more slots to cut the film of material. 	Claim 12 recites, “wherein an opening is provided between the plurality of grooves, and wherein the opening is configured to receive a portion of the blades that protrudes through one or more slots in the film support plate.” As currently written, there only appears to be one opening claimed between the plurality of grooves. It is unclear if the single opening is intended “to receive a portion of [a plurality of] blades that protrude[[s]] through one or more slots in the film support plate.” Moreover, it is unclear if the claim intends for more than one blade to be received within the opening.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
As best understood, claims 1, 4, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over D’Angelo et al (US Patent 5,442,983), herein referred to as D’Angelo, in view of Bory (US Publication 2003/0140760) and Jones (US Patent 4,488,466).
	Regarding Claim 1, D’Angelo discloses a cutting device (“a web feeding, cutting and sheet dispensing machine 20; fig. 1) for cutting a film of material (e.g., resilient foam material, bubble plastic material, tissue paper material,” col. 1, “Field of Invention”), the device comprising: 	a film support plate (114, 116); 	a pressure plate (“horizontal parallel flat bottom clamp jaw areas 129, 131 [formed on the bottom of a pair of spaced, parallel guard/clamp members 124, 125 that comprise a combined knife guard and clamp jaw 112 of the device],” col. 8, lines 52-53) configured to move relative to the film support plate (the movement of the pressure plate is shown in fig. 5) to hold the film of material on the film support plate (col. 8, lines 53-56); 	one or more blades (85, 86); 	a linear actuator (92) configured to move the one or more blades relative to the film support plate to cut the film of material held on the film support plate (col. 6, line 48 - col. 7, line 2); 	wherein an opening (the space between the pair of parallel guard/clamp members 124, 125 allocated by spacer sleeve 128; fig. 5) is provided between two portions of the pressure plate (col. 8, line 62 - col. 9, line 2); and 		wherein the opening is configured to receive a portion of the blade (85, 86) that protrudes through a slot (“relatively narrow gap 118 between plates 114 and 116 in the film support plate,” col. 8, lines 28-29).  	D’Angelo fails to disclose of the film support plate and the pressure plate comprises a plurality of tongues, and the other of the film support plate and the pressure plate comprises a plurality of grooves, wherein the plurality of tongues are configured to mate with the plurality of grooves to hold the film of material therebetween; wherein the opening is provided between the plurality of grooves, and wherein the opening is configured to receive the portion of the blade that protrudes through slot in the film support plate. 	However, the following references provide teaching that is pertinent to this limitation:	First, Bory teaches it is known in the art of devices for cutting a film of material (i.e., a roll of plastic film 14a held within container 12a) to provide a film support plate (platform 20a formed on container 12a) with a plurality of grooves (32a, 46a) and a movable pressure plate (annotated fig. 5; second film retainer 42a with lateral projections 44a and first retention member [annotated fig. 5] with transverse projection 30a both formed as an extension of a hinged lid 16a; note: the transverse projection 30a is identified by reference character 31a in fig. 5) to hold the film of material on the film support plate (paragraphs 0031 and 0032); wherein a cutting blade (38a) is moved by a linear actuator (34a) transversely across the film at a location positioned between the corresponding plurality of grooves and tongues (paragraph 0031). Bory states in paragraph 0011 the use of corresponding tongues and grooves on either side of the cutting path facilitate control of the film of material before and during cutting, to stabilize [the film].                          
    PNG
    media_image1.png
    514
    577
    media_image1.png
    Greyscale
	Additionally, Jones teaches it is known in the art of devices for cutting a sheet of material to provide at least one of various embodiments of clamping means (52, 54 and 64, 66) on either side of a cutting blade that are configured to hold the sheet of material taught while the material is cut by the cutting blade (col. 5, lines 3-22). In one embodiment of Jones, the clamping means (52, 54) have relatively flat surfaces that contact the material to be cut, as shown in figs. 4(a)-4(c). However, in the second embodiment of Jones, the clamping means includes “a modification in the shape of the retainer-bar surfaces [of the clamping means], so that, instead of being generally flat surfaces, which may be rough or knurled, to help retain the sheet material, the modified retainer bars 64 and 66 define elongated, raised surface ridge 70 on lower movable bar 64 and a mating cavity 68 on the opposing fixed bar 66 [wherein] the upward movement of the bar [66] firmly retains the sheet material 14 between the raised ridge 70 and he cavity 68 and stretches the sheet material between the bars 64 and 66 to a highly taut or tensioned position, so that cutting blade 46, on upward movement, may cut easily the highly taut sheet material. This modification is particularly useful for relatively thick, resilient or foam sheet material or sheet material difficult to cut without being under tension, or for sheet material which has a surface with a low coefficient of friction, 
so that the material is not firmly or easily gripped with flat surface bars” (col. 5, lines 23-40).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting device of D’Angelo with the teaching of Bory and Jones such that a plurality of grooves are formed on either side of the opening and a corresponding plurality of tongues are formed on either side of the slot of the film support plate of D’Angelo in order to increase the tension on the film of material being cut at a location proximate to the cutting path of the blade of the device to improve the nature of the cut being made therethrough. Additionally, such a modification facilitates a better grip on a film of material with “a surface with a low coefficient of friction,” as suggested by Jones. Moreover, the examiner notes that such a medication would have been obvious because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	Regarding Claim 4, the modified cutting device of D’Angelo substantially disclosed above includes the film support plate defines a slot (D’Angelo, 118; col. 8, lines 28-29), wherein each of the one or more blades (D’Angelo 85, 86) extends through the slot to cut the film of material (D’Angelo, fig. 5).	Regarding Claim 12, the modified cutting device D’Angelo substantially disclosed above performs a method for cutting a film of material, the method comprising: placing a film of material on a film support plate (the film is “placed” by upper and lower feed rollers 60, 62, wherein “[t]he stripper plate [i.e., a first portion of the film support plate] has a stripper edge 115 positioned close to the surface of the lower feed roller 62 for assuring that a web 34 or 36 being fed through the nip between feed rollers 60 and 62 does not cling to the surface of the lower feed roller,” col. 8, lines 18-22); moving a pressure plate (“horizontal parallel flat bottom clamp jaw areas 129, 131 [formed on the bottom of a pair of spaced, parallel guard/clamp members 124, 125 that comprise a combined knife guard and clamp jaw 112 of the device],” col. 8, lines 52-53)  relative to the film support plate to hold the film of material on the film support plate (the relative motion is depicted in fig. 5 of D’Angelo); moving one or more blades (D’Angelo 85, 86) relative to the film support plate with a linear actuator (D’Angelo 92) to cut the film of material held on the film support plate (D’Angelo; col. 6, line 48 - col. 7, line 2); and holding the film of material taut between the film support plate and pressure plate using a plurality of tongues and plurality of grooves (as set forth above in the modification of D’Angelo in view of the teaching Bory and Jones in the 103 rejection for Claim 1), the plurality of tongues being configured to mate with the plurality of grooves to hold the film of material therebetween (as set forth above in the modification of D’Angelo in view of the teaching Bory and Jones in the 103 rejection for Claim 1), wherein an opening (the space between the pair of parallel guard/clamp members 124, 125 allocated by spacer sleeve 128; fig. 5) is provided between the plurality of grooves (as modified above), and wherein the opening is configured to receive a portion of the blades (85, 86 of D’Angelo) that protrudes through one or more slots in the film support plate (“relatively narrow gap 118 between plates 114 and 116 in the film support plate,” col. 8, lines 28-29).  	Regarding Claim 16, the modified cutting device of D’Angelo substantially disclosed above includes the blade runs across the film of material (D’Angelo, fig. 5 and col. 9, lines 58-62, “traversing the knife carriage”).
	Regarding Claim 17, the modified cutting device of D’Angelo substantially disclosed above includes the blade runs perpendicular to the film of material (D’Angelo, fig. 5 and col. 9, lines 58-62, “traversing the knife carriage”).
	Regarding Claim 18, the modified cutting device of D’Angelo substantially disclosed above includes the blade (carried by knife carriage 88) runs across the film of material (D’Angelo - fig. 5, col. 6, lines 48-54 and col. 8, lines 27-30).
	Regarding Claim 19, the modified cutting device of D’Angelo substantially disclosed above includes the blade runs perpendicular to the film of material (D’Angelo - fig. 5 and col. 9, lines 58-62, “traversing the knife carriage”).
As best understood, Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over D’Angelo (US Patent 5,442,983), Bory (US Publication 2003/0140760) and Jones (US Patent 4,488,466) in view of Fujimura (US Patent 5,003,856) and further in view of Baba et al. (US Publication 2015/0174781), herein referred to as Baba.
	Regarding Claim 2, the modified cutting device of D’Angelo substantially disclosed above includes a carriage (88) that carries the one or more blades (85, 86) transversely across the width of the device to cut the film, wherein the “knife carriage includes a linear actuator 92 riding on a rotatable knife-drive shaft 94” (col. 6, lines 53-54) that is driven by “a self-braking, reversible AC drive motor 96” (col. 7, lines 27-28).	● The modified cutting device of D’Angelo substantially disclosed above fails to specifically disclose the linear actuator comprises a linear motor. 	However, Fujimura teaches it is known in the art of cutting devices utilized in a method for cutting a workpiece material supported by a support plate to provide a linear actuator (col. 2, lines 12-15) configured to move one or more blades (9) relative to a support plate (stationary blade 10) to cut a workpiece held on the support plate (col. 3, lines 42-10), wherein the linear actuator is a linear motor (col. 1, lines 56-57 and col. 2, lines 13-16). The linear motor is shown in fig. 1 and figs. 3(1)-3(4) of Fujimura.
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the method of cutting a film of material of D’Angelo substantially disclosed above with the teaching of Fujimura such the AC drive motor and associated rotatable knife-drive shaft of D’Angelo are replaced with a linear motor to drive the carriage that carries the one or more blades in order to “simplify the cutting device’s structure” (Fujimura, col. 1, lines 54-55) and to achieve “a low level of noise is realized … through the elimination of mechanical components generally used in this type of device for transferring power” (Fujimura, col. 2, lines 16-19). Moreover, the examiner notes that such a medication would have been obvious because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
	● The modified cutting device of Herzig substantially disclosed above fails to specifically disclose the linear motor configured to move the one or more blades through the film of material with a velocity of at least 0.1 m/s.
	However, Baba teaches it is known in the art of cutting devices for cutting a film of material to provide a linear actuator (running motor M1 and associated structures shown in fig. 2) configured to move one or more blades (21, 22) through a workpiece (S; see fig. 8A), wherein the cutting device has a control apparatus (65) including a “ROM 61 stored with a control program and RAM 62 stored with a rotational speed such as a running motor M1 and shift motor SM” (paraphrased from paragraph 0143, lines 1-3). In other words, the RAM of the control apparatus has rotational speed values for the running motor M1 (the motor for the linear actuator) with which is controls the cutting device under different operational parameters. 
	Additionally, examiner notes the linear motor of Fujimura is intended to function so as to achieve “high speed cutting” (col. 2, line 13).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting device of D’Angelo substantially disclosed above with the teaching of Baba such that the linear motor is configured to move the one or more blades through the film material with a velocity of at least 0.1 m/s because it is within the grasp of one having an ordinary skill in the art to select any suitable speed, such as a speed of at least 0.1 m/s, given the “high speed cutting” (Fujimura, col. 2, line 13) permitted by the linear motor of Fujimura, wherein a control system for the cutting device can control the motor to operate at a desirable or pre-established velocity given operational parameters during a cutting process.
As best understood, claims 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D’Angelo (US Patent 5,442,983), Bory (US Publication 2003/0140760) and Jones (US Patent 4,488,466) in view of Ide et al (US Publication 2004/0149115), herein referred to as Ide.
	Regarding Claims 5-7 and 14, the modified cutting device of D’Angelo fails to disclose the following features:
	In Claim 5, the film support plate comprises a plurality of vacuum cups, the plurality of vacuum cups being configured to hold cut portions of the film of material;
	In Claim 6, the pressure plate comprises a plurality of vacuum cups, the plurality of vacuum cups being configured to hold cut portions of the film of material;
	In Claim 7, a vacuum system configured to apply vacuum to each vacuum cup; and
	In Claim 14, holding cut portions of the film of material with a plurality of vacuum cups provided on one of the film support plate and the pressure plate.
	However, Ide teaches it is known in the art of cutting devices (figs. 7, 17 and 18) for cutting a film (light transmission layer, 17) to have a film support plate (36), a pressure plate (37) and a cutter (22, 22a), wherein the film support plate (36) comprises a plurality of vacuum cups (36a, see fig. 7), the plurality of vacuum cups (36a) being configured to hold cut portions of the film of material (as per Claim 5; see fig. 17), the pressure plate (37) comprises a plurality of vacuum cups (37b), the plurality of vacuum cups (37b) being configured to hold cut portions of the film of material (as per Claim 6; see fig. 17); holding cut portions of the film of material with a plurality of vacuum cups (36a, 37a) provided on one of the film support plate and the pressure plate (as per Claim 14; see figs. 7 and 17); and wherein the cutting device (figs. 7, 17 and 18) has a vacuum system (paragraph 0072, lines 30-35) configured to apply vacuum to each vacuum cup (as per Claim 7).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting device and/or method of D’Angelo substantially disclosed above with the teaching of Ide such that either the film support plate or the pressure plate are provided with vacuum cups and an associated vacuum system for creating the required suction through said vacuum cups in order to hold the workpiece in place relative to the cutting device until the user wishes for the workpiece to be released (Ide, paragraph 0069, lines 7-10). 
As best understood, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  D’Angelo (US Patent 5,442,983), Bory (US Publication 2003/0140760) and Jones (US Patent 4,488,466) in view of Bloch et al (US Publication 2016/0039140), herein referred to as Bloch.
	Regarding Claim 11, the modified cutting device of D’Angelo substantially disclosed above is generally intended to operate in conjunction with an operator who removes the portion of the film that has recently been cut, as described by D’Angelo in col. 4, lines 42-51 and col. 5, lines 40-44.	The modified cutting device of D’Angelo substantially disclosed above does not further comprise a robotic arm, wherein the pressure plate is connected to the robotic arm, and the robotic arm is configured and arranged to move the pressure plate towards the film support plate to apply pressure on the film of material.
	However, Bloch teaches it is known in the art of cutting devices (fig. 1) for cutting a film (103) to have a film support plate (200), a pressure plate (114) and a cutter (208) to provide a robotic arm (112), wherein the pressure plate (114) is connected to the robotic arm, and the robotic arm is configured and arranged to move the pressure plate (114) towards the film support plate to apply pressure on the film of material (paragraph 0120, lines 3-5). Moreover, Bloch teaches there is a separate clamping system (204) that holds a portion of the material (103) being cut in addition to the aforementioned pressure plate (114) mounted on the robotic arm (112).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting device of D’Angelo substantially disclosed above with the teaching of Bloch such that any reasonable structure is utilized to actuate the pressure plate relative to the film support plate, including a configuration in which the pressure plate of D’Angelo is mounted to a robotic arm arranged to move the pressure plate toward the film support plate, as this modification is supported by the following statement set forth in paragraph 0045, lines 2-4 of Bloch: “transport device 108 may include at least one of a human operator, a manual device, a gantry system or some other suitable tool [such as the robot arm 112],” wherein utilizing the robotic arm of Bloch in the device of D’Angelo provides a further benefit that the removal of the cut portion of film could be automated, thereby reducing the amount of effort required by the operator. It is within the skill of one having an ordinary skill in the art to utilize such a machine to operate the pressure plate of D’Angelo because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        May 21, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        05/21/2022